Exhibit 10.5

SEPARATION AGREEMENT
AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into by and between Joan Stafslien (“Employee”) and NuVasive, Inc. (the
“Company”).

WHEREAS the parties acknowledge and agree that Employee was employed by the
Company as an at-will employee, and is an executive eligible for severance pay
and benefits under the Nuvasive, Inc. Amended and Restated Executive Severance
Plan (the “Severance Plan”);

WHEREAS Employee’s employment has terminated on the separation date set forth on
Appendix 1 attached hereto (“Separation Date”) and such termination has been
classified by the Company as “involuntary” as defined in the Severance Plan, but
not the result of a “Change in Control” as set forth in the Severance Plan; and

WHEREAS in accordance with the terms of the Severance Plan, Employee and the
Company desire to enter into this Separation Agreement to provide for payment or
certain severance pay and benefits conditioned on Employee providing a general
release of claims and complying with the restrictive covenants and other
conditions set out in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises, agreements and valuable
consideration contained herein, the sufficiency of which is hereby acknowledged,
it is agreed as follows:

1.Severance Pay and Benefits.  In exchange for execution and non-revocation of
this Agreement by Employee including the general release of claims herein, and
only if Employee does not breach any of the provisions of this Agreement,
including but not limited to Paragraph 3 (Return of Company Property), Paragraph
4 (Prohibited Conduct) and Paragraph 5 (Nondisclosure of Confidential
Information):

(a)Severance Pay.  The Company will pay Employee severance pay in the aggregate
amount set forth on Appendix 1 attached hereto (“Severance Pay”), which
aggregate amount shall be paid beginning on the first payroll cycle on or after
December 28, 2018, as follows:  (i) half of the aggregate amount will be paid in
a lump sum payment on the first payroll cycle on or after December 28, 2018; and
(ii) the remaining amount will be made in substantially equal installments over
a period of six (6) months in accordance with the Company’s regular payroll
practices.  Employee acknowledges that this Severance Pay is fully taxable
compensation subject to tax withholding and other required deductions.

(b)Annual Bonus Eligibility. Employee will be eligible to receive a prorated
annual bonus payment for the year in which the termination of employment occurs
determined based on the lesser of target or actual performance for relevant
performance period, which amount shall be paid in a lump sum cash payment no
later than the fifteenth (15th) day of the third (3rd) calendar month following
the end of the performance period.  

1

--------------------------------------------------------------------------------

 

(c)Outplacement Services.  The Company will provide outplacement assistance (up
to a total cost of $25,000) from a provider of the Company’s
choosing.  Information about the outplacement service provider will be provided
to Employee concurrent with the Effective Date. Employee may not receive cash or
other severance benefits in lieu of outplacement service.

(d)Employee acknowledges that the right to receive some or all of the Severance
Pay and benefits provided by the Severance Plan and described herein is good and
valuable consideration for the general release Employee is making in this
Agreement and is in addition to any consideration to which she may already be
entitled.  Employee also acknowledges and agrees that neither the Company nor
its attorneys have made any representations regarding the tax consequences, if
any, of the Severance Pay and benefits provided in Paragraph 1.  Employee
understands that to the extent additional taxes are found to be due and owing,
the Employee will be solely responsible for payment of same.

(e)Employee and the Company agree that Employee has certain equity awards
outstanding which are and shall remain subject to certain vesting conditions as
of the Effective Date, and that Employee’s rights and interests under such
equity awards will be determined pursuant to the terms of the relevant award
agreements based on the terms and conditions thereof.

2

--------------------------------------------------------------------------------

 

2.Release of Claims.

(a)General Release.  As a material inducement for the Company to enter this
Agreement and as a condition to the right to receive Severance Pay and benefits
under the Severance Plan, Employee does hereby agree to release and forever
discharge the Company, and all of its respective current and former parent
corporations, subsidiaries, affiliates, predecessors, successors, divisions,
other related entities, assigns, agents, attorneys, officers, directors,
employees, benefit plans and fiduciaries thereof, and all of their respective
current and former parent corporations, subsidiaries, affiliates, predecessors,
successors, divisions, other related entities, assigns, agents, attorneys,
officers, directors, employees, and heirs (referred to herein as “Releasees”)
from any and all claims, complaints, liabilities or obligations of any kind
whatsoever, whether known or unknown, arising in tort or contract, which
Employee may have, now has, or has ever had arising from Employee’s employment
with the Company or the termination thereof, or any other matter or event that
may have occurred as of the Effective Date of this Agreement, including, but not
limited to, unpaid wages, salary, overtime compensation, bonuses, commissions or
other compensation of any sort or any benefits arising out of Employee’s
employment (including but not limited to claims relating to stock and/or stock
options); any other claims arising under any federal, state, or local laws and
regulations relating to employment or employment discrimination; or for costs,
fees or other expenses, including attorneys’ fees, incurred regarding these
matters (“Released Claims”).  Employee understands and agrees that the Released
Claims include, but are not limited to, any and all claims, complaints,
liabilities or obligations under applicable federal, state or local statute,
ordinance or common law, including, but not limited to, Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C.
Section 1981, the Americans With Disabilities Act, Sections 503 and 504 of the
Rehabilitation Act, the Age Discrimination in Employment Act (“ADEA”), the Older
Workers’ Benefits Protection Act (“OWBPA”), the Employee Retirement Income
Security Act, the Family and Medical Leave Act (“FMLA”), the Worker Adjustment
and Retraining Notification Act (“WARN”), the Equal Pay Act,  the Uniform
Services Employment and Reemployment Act of 1994, the Employee Retirement Income
Security Act, the National Labor Relations Act (“NLRA”).  This release excludes
claims for unemployment benefits, claims for worker’s compensation benefits, and
any other claims, the release of which is prohibited by applicable state and/or
federal law.

3

--------------------------------------------------------------------------------

 

(b)No current claims, charges or unpaid wages.  Employee represents that as of
the Effective Date of this Agreement, she has been paid all wages and/or salary
earned and all accrued and unpaid vacation, and that she has accurately reported
all hours worked, and is unaware of any pending lawsuit, claim, charge or
complaint filed by her or on her behalf against the Releasees, or any of
them.  Employee further represents that she (i) has reported to the Company any
and all work-related injuries incurred during employment; (ii) the Company
properly provided any leave of absence because of Employee or a family member’s
health condition and Employee has not been subjected to any improper treatment,
conduct or actions due to a request for or taking such leave; and (iii) Employee
has provided the Company with written notice of any and all concerns regarding
suspected bank fraud, wire fraud, mail fraud, securities fraud, any violation of
a rule or regulation of the Securities and Exchange Commission (“SEC”), any
violation of federal law, or any violation of the Company’s Code of Business
Conduct, or any other ethical and compliance issues or violations on the part of
the Company or any released person or entity.

(c)Release Includes Unknown Claims and Later Discovered Facts.  Employee
understands that there is a risk that, subsequent to the execution of this
Agreement, she may incur loss, damage or injury that she attributes to claims
released herein.  Employee expressly assumes this risk.

(d)California General Release.  Employee acknowledges that she may discover
facts different from or in addition to those which Employee now knows or
believes to be true and that this Agreement shall be and remain effective in all
respects notwithstanding such different or additional facts or the discovery
thereof.   Employee hereby expressly waives any and all rights and benefits
conferred upon her by the provisions of Section 1542 of the Civil Code of the
State of California, and/or any analogous law of any other state.  Section 1542
states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR [EMPLOYEE] DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR [COMPANY].

Employee expressly agrees and understands that the release given by her pursuant
to this Agreement applies to all unknown, unsuspected and unanticipated claims,
liabilities and causes of action which Employee may have against the Company.

4

--------------------------------------------------------------------------------

 

(e)Waiver of Right to Bring Released Claims.  Employee agrees not to bring or
prosecute any Released Claims against the Releasees, either individually or
collectively, whether acting on her own behalf or as part of a class or other
group. Nothing in this Paragraph shall interfere with Employee’s right to file a
charge with, or cooperate or participate in an investigation or proceeding
conducted by, the Equal Employment Opportunity Commission (“EEOC”), or other
state or federal agency, however, the consideration provided to Employee in this
Agreement shall be the sole relief provided for the Released Claims and Employee
will not be entitled to recover and Employee agrees to waive any monetary
benefits or recovery, including any personal entitlement to reinstatement, back
pay, or any other types of damages or injunctive relief in connection with any
civil action brought on Employee’s behalf after her filing of any administrative
charge against the Releasees in connection with any such charge or proceeding
without regard to who has brought such charge or proceeding.

(f)Agreement as a Defense/Costs of Enforcement.  Employee agrees that if she
asserts any claim, action, charge or suit against the Releasees, the Releasees,
or any of them, may plead this Agreement as an absolute defense.  Employee
further agrees that if Employee breaches this Agreement and brings a Released
Claim against any of the Releasees or otherwise breaches this Agreement,
Employee shall be liable for any and all expenses incurred by the person or
entity who has to defend the action, including reasonable attorney’s fees;
provided however, that this Paragraph 2(f) shall not apply to charges filed by
Employee with the EEOC or other federal or state regulatory or law enforcement
agency or to claims initiated by Employee to challenge the validity of the
release of ADEA claims under this Agreement, including the knowing and voluntary
nature of the ADEA release under the OWBPA.  

3.Return of Company Property.  Employee acknowledges that documents created
during her affiliation with the Company are Company property, and that all such
documents created or obtained by, or furnished to, Employee during the course of
or in connection with her employment with the Company are the Company’s
exclusive property.  Accordingly, Employee agrees that she will leave with the
Company (or return to the Company) all originals and copies (whether paper or
electronic) of such material in her possession by the close of business on the
Separation Date, as well as any access keys, security codes, laptop, Company
credit card(s), telephone card(s), and other Company property in her
possession.  Employee promises that she has not and will not retain, distribute,
or cause to be distributed, any original or duplicates of any Company
property.  Employee further agrees that all personal charges to any corporate
credit cards are the responsibility of Employee and will be paid by Employee to
the credit card company in a timely manner.

5

--------------------------------------------------------------------------------

 

4.Prohibited Conduct.  In the event that the Company, in its capacity as Plan
Administrator of the Severance Plan, determines in its sole discretion that
Employee has engaged in Prohibited Conduct, Employee shall (1) be disqualified
from and cease to be eligible to participate in the Severance Plan, (2) forfeit
all rights to any Severance Pay or benefits paid or payable pursuant to the
Severance Plan and/or this Agreement, and (3) within thirty (30) days following
written notice from the Company, pay to the Company an amount equal to the
aggregate amount of Severance Pay or benefits Employee received in cash pursuant
to the Plan Severance Plan and/or this Agreement.  For purposes of this
Agreement,

(a)“Prohibited Conduct” means (1) violation of the Company’s Code of Ethical
Business Conduct, Insider Trading Policy, or any Proprietary Information,
Inventions Agreement, Non-Compete Agreement (or similar agreement) signed by the
Employee; (2) unethical behavior (such as, without limitation, fraud,
dishonesty, misrepresentation of product benefits); (3) engaging in Competition;
(4) violation of the provisions of Paragraph 5 of this Agreement or disclosing
or using in any capacity other than as was necessary in the performance of
duties assigned by the Company or its affiliates any Confidential Information,
trade secrets or other business sensitive information or material concerning the
Company or its affiliates, customers, suppliers or partners; (5) directly or
indirectly employing, contacting concerning employment, or participating in any
way in the recruitment for employment of (whether as an employee, officer,
director, agent, consultant or independent contractor), any person who was or is
an employee, representative, officer or director of the Company or any of its
affiliates at any time within the twelve (12) months prior to Employee’s
termination of employment; or (6) breaching any provision of the Severance Plan,
this Agreement, or any employment or severance agreement with the Company or any
affiliate. Any determination of Prohibited Conduct shall be made a Plan
Administrator in its sole discretion and shall be binding on all
parties.  Notwithstanding anything contained herein to the contrary, Prohibited
Conduct shall not include communication by Employee with any government agency,
commission or regulator or participation by Employee in any investigation or
proceeding that may be conducted by any government agency, commission or
regulator, but only to the extent that such communication is required or
permitted by law; and

(b)“Competition” shall include, either during Employee’s employment with the
Company or any of its affiliates within the period in which Employee is
receiving Severance Pay, accepting employment with, or serving as a consultant
or advisor or in any other capacity to a competitor of the Company, including
but not limited  to the DePuy Synthes division of Johnson & Johnson, Stryker
Corporation, Globus Medical, Inc., Medtronic, Inc., K2M Holdings, Inc., Zimmer
Biomet Holdings, Inc., Spinal Elements, Inc., Seaspine, Inc., and Alphatec
Spine, Inc. or any subsidiary or affiliate of the foregoing (a “Competitor”),
including, but not limited to, employment or another business relationship with
any Competitor if Employee has been introduced to trade secrets, Confidential
Information or business sensitive information during Employee’s employment with
the Company or any of its affiliates and such information would aid the
Competitor because the threat of disclosure of such information is so great that
it must be assumed that such disclosure would occur.  

6

--------------------------------------------------------------------------------

 

5.Non-Disclosure of Confidential Information.  Employee agrees to keep
confidential all proprietary and Confidential Information regarding the Company
or its parent corporation(s), subsidiaries, affiliates, or any Releasee,
including, but not limited to, technical, research, business, development, and
financial information, confidential information about employees, confidential
information and material relating to any customer, vendor, licensee, or other
party transacting business with the Company, and all other information disclosed
to Employee, or to which Employee had access during the period of her employment
with the Company, for which there is any reasonable basis to believe is, or
which appears to be treated by the Company or relevant Releasee, as confidential
information (“Confidential Information”). Employee further agrees not to
release, use, or disclose Confidential Information except with the prior written
permission of the Company.  The obligations in this paragraph supplement, and
are in addition to any obligations Employee has under either a separate
agreement concerning confidentiality and/or applicable law concerning the
treatment of confidential information and/or trade secrets. Notwithstanding the
obligations concerning confidentiality contained in this Agreement, the Company
and Employee understand and agree that, pursuant to 18 USC § 1833(b), Employee
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made: (1) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  In addition, if Employee files a lawsuit for retaliation for reporting a
suspected violation of law, Employee may disclose the trade secret to the
Employee’s attorney and use the trade secret information in the court
proceeding, provided that Employee files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to a
court order.

6.Confidentiality of Terms of Agreement.  As an additional material inducement
for the Company to enter this Agreement, Employee agrees to keep confidential
the existence and terms of this Agreement, as well as any discussions with the
Company concerning this Agreement, and will not disclose the provisions hereof
to anyone except Employee’s spouse, attorney(s) and tax advisor(s) or except as
required by law.  Employee agrees that in the event of disclosure to any of the
above-referenced persons, he/she will advise such person(s) to whom the
disclosure is made, in advance, of the obligation to preserve and maintain the
confidentiality of the terms and conditions set forth herein.  Any further
disclosure, other than as authorized above, shall constitute a breach of this
Agreement.  If Employee breaches this provision, it would be impracticable or
difficult to affix the actual damages to the Company, therefore Employee agrees
that in the event of each and any such breach, Employee shall pay the Company as
liquidated damages, and not as a penalty, the total sum of $5,000, which
represents reasonable compensation for the loss incurred because of such breach,
plus any attorneys’ fees and costs associated with the enforcement of this
provision.

7

--------------------------------------------------------------------------------

 

7.Whistleblower Activities Protected.  Notwithstanding any of the above, nothing
in this Agreement shall interfere with Employee’s right to file a charge with,
or cooperate or participate in an investigation or proceeding conducted by, the
Department of Justice, Securities Exchange Commission, U.S. Congress, and any
federal agency Inspector General, or any other disclosures that are protected
under the whistleblower provisions of federal or state law or
regulation.  Employee need not seek prior authorization from Company to make any
such reports or disclosures, nor notify the Company that such reports or
disclosures have been made.

8.

Knowing and Voluntary Execution.  Employee understands and agrees that she:

(a)May, but is not required to, take up to twenty-one (21) calendar days from
the date she is presented this Agreement to consider whether or not she desires
to execute this Agreement (with the understanding that to the extent, if any,
changes are made to this Agreement at Employee’s request, such revisions do not
re-start the twenty-one (21)-day consideration period);

(b)Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement and to be bound by this Agreement;

(c)Is hereby advised in writing to consult with an attorney and tax advisor of
her choice prior to executing this Agreement and has had the opportunity and
sufficient time to seek such advice;

(d)Agrees that some or all of the Severance Pay and benefits provided pursuant
to this Agreement and the Severance Plan are in addition to any consideration to
which she may already be entitled absent execution of this Agreement;

(e)Will not be entitled to a re-computation of any employment benefits based on
amounts paid in lieu of notice and/or Severance Pay;

(f)Understands that rights or claims under the ADEA that may arise after the
date this Agreement is executed are not waived; and

(g)May revoke this Agreement at any time during the seven (7) calendar day
period immediately after Employee signs and delivers this Agreement to the
Company. Employee also understands that any revocation of this Agreement must be
made in writing and delivered to NuVasive, Inc. at 7475 Lusk Blvd., San Diego,
CA 92121, attention Pete Leddy, Leader, People & Culture, within the seven (7)
day period. Employee understands that this Agreement is not effective, and
Employee is not entitled to the Severance Pay and benefits provided herein,
until the expiration of this seven (7) calendar day revocation period.  Employee
understands that upon the expiration of such seven (7) day revocation period,
this entire Agreement will be binding upon Employee and will be
irrevocable.  The “Effective Date” of this Agreement shall be the later of the
eighth day after Employee has accepted this Agreement or her Separation Date,
provided the Agreement is not timely revoked.

8

--------------------------------------------------------------------------------

 

9.Governing Law and Consent to Venue.  Except to the extent preempted by the
Employee Retirement Income Security Act of 1974, as amended, or other federal
laws, this Agreement is governed by and construed in accordance with the laws of
the State of California, without regard to any conflict of laws rule or
principle which might refer the governance or construction of this Agreement to
the laws of another jurisdiction.  The Parties agree that any dispute relating
to or arising out of this Agreement shall be heard and decided exclusively in a
state or federal court of competent jurisdiction in San Diego County,
California.  Employee also agrees and acknowledges that prior to filing any
action to enforce any rights hereunder, she is required to exhaust her
administrative remedies provided under the Severance Plan.  

10.Representations. The parties to this Agreement represent and acknowledge that
in entering and executing this Agreement, they have not relied upon any
representations or statements made by any other party to this Agreement, or by
the agents, representatives, or attorneys of any other party, with regard to the
subject matter, basis, or effect of this Agreement.

11.Entire Agreement.  This Agreement sets forth the entire agreement between the
parties hereto and fully supersedes any and all prior agreements or
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof.  This Agreement cannot be amended or modified, unless
such amendment or modification is in writing and signed by an authorized
representative of the Company and the Employee.  Notwithstanding this paragraph,
nothing in this Agreement is intended to alter, amend, or reduce in any way
Employee’s post-termination obligations, if any, contained in any separate
agreement containing post-employment obligations or restrictions, including any
restrictive covenants.  

12.Severability.  Should any court of competent jurisdiction declare any
provision of this Agreement to be wholly or partially illegal, invalid, or
unenforceable, the offending provision shall be stricken and all remaining
provisions shall remain in full force and effect and shall be unaffected by such
declaration.

13.No Admission of Liability.  This Agreement shall not in any way be construed
as an admission by the Company of any improper actions or liability whatsoever
as to Employee or any other person, and the Company specifically disclaims any
liability to or improper actions against Employee or any other person, on the
part of the Releasees.

14.Waiver of Breach.  The failure by either party to insist upon the performance
of any one or more terms, covenants or conditions of this Agreement shall not be
construed as a waiver or relinquishment of any right granted hereunder or of any
future performance of any such term, covenant or condition, and the obligation
of either party with respect hereto shall continue in full force and effect,
unless such waiver shall be in writing and signed by the Company and Employee.

15.Not Aware of Violations.  Employee represents and agrees that she is not
aware of any conduct by the Company or any other Releasees that may violate any
federal, state or local law, rule or regulation.  

9

--------------------------------------------------------------------------------

 

16.Notice and Cooperation.  Employee agrees that if she is solicited or
contacted by any law firm or agent of any law firm regarding the Company or her
employment with the Company, or if she is ordered or subpoenaed to testify or
produce information in connection with any claim against the Company, she will
immediately notify the Company by contacting the Leader, People and
Culture.  Employee also agrees to make herself fully and reasonably available to
assist the Company and its representatives with any investigation or with its
prosecution and/or defense of any legal proceedings involving matters of which
she may have relevant knowledge.

17.No Assignment. The Employee represents and warrants that she has made no
assignment, and will make no assignment, of any claim, action, or right of any
kind whatsoever, embodied in any of the matters referred to in this Agreement,
and that no person or entity of any kind had or has any interest in any of the
demands, obligations, actions, claims, debts, liabilities, rights, contracts,
damages, attorneys’ fees, costs, expenses, losses, or claims referred to in this
Agreement. By signing this Agreement, Employee has released all claims against
the Releasees on behalf of Employee’s self, heirs, spouse, representatives,
attorneys, advisors, family members, agents, or assigns.

18.No Rehire Rights.  Employee understands that as part of the consideration
provided to Company under this Agreement, and to the extent permitted by law,
she will not be eligible for hire or rehire by any of the Releasees and agrees
that if she should apply for employment with any such entity, that entity may
use this Agreement as the basis to withdraw any offer of employment and/or
terminate the employment relationship.

19.Headings.  The headings in this Agreement are for convenience only and shall
not be considered in interpreting the provisions hereof.

20.Assignment. Company may assign this Agreement to any successor, affiliate or
third party without obtaining the consent of Employee.

PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES
THE RELEASE OF ALL CLAIMS AGAINST THE COMPANY, KNOWN OR UNKNOWN, THAT MAY HAVE
OCCURRED AS OF THE DATE OF THIS AGREEMENT, INCLUDING CLAIMS BROUGHT UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT.

[Signature page follows.]

 

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have entered into this Separation Agreement and
General Release.

EMPLOYEE:

/s/ Joan Stafslien

Joan Stafslien

 

Date:June 28, 2018

 

 

NUVASIVE, INC.

 

By:

/s/ Pete Leddy
Pete Leddy
Leader, People and Culture

Date:6/28/2018

 

 

[Signature Page to Separation Agreement and General Release]

 

--------------------------------------------------------------------------------

 

Appendix 1

 

Employee:

 

Joan Stafslien

Separation Date:

 

June 28, 2018

Severance Pay:

 

$513,800 inclusive of:

•12 months of Base Salary = $475,000

•12 months of Benefits Cash Out = $38,800

 

 

 

 

 

 

 

 

[Appendix 1 to Separation Agreement and General Release]

 